DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As proclaimed 23:
In line 1 of claim 23, the term “claim 13” was deleted and replaced with --claim 14--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a stimulus and response controller for use in test had electronics.
The prior art of record, and in particular Zhan; Huanhui et al. (US 20190178937 A1) teaches An integrated circuit comprising: a first terminal; a second terminal to receive a supply voltage; a storage location to store first address information identifying voltage being at a first voltage level; a clock generation circuit to supply a clock signal responsive to toggling of the supply voltage from the first voltage level to a second voltage level that is below the first voltage level and back to the first voltage level; a circuit to modify the first address information responsive to the clock signal to generate second address information identifying a second test location; and wherein the first terminal is coupled to supply second test information from the second test location responsive to the second address information and the supply voltage being at the first voltage level.

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method for evaluating electrical characteristics of at least one magnetic tunnel junction (MTJ) device under test (DUT) comprising the steps of: receiving tester configuration data, test pattern data, and tester operation data; configuring a configurable circuit for performing a designated test evaluation and analysis function based on the tester configuration data; generating a stimulus waveform based upon the tester configuration data, the tester operation data, and the test pattern data; converting the stimulus waveform to an analog stimulus signal; transferring the analog stimulus signal to a first terminal of the at least one MTJ DUT at reception of a trigger timing signal; generating time traces based on the trigger timing signal; attenuating the analog stimulus signal as the analog stimulus signal is 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method for evaluating electrical characteristics of at least one magnetic tunnel junction (MTJ) device under test (DUT) comprising the steps of: receiving tester configuration instructions, test pattern data, and tester operation data; based on the tester configuration instructions, configuring a configurable function circuit for performing a designated test evaluation and analysis function; generating a stimulus waveform based upon the tester configuration instructions, the tester operation data, and the test pattern data; converting the stimulus waveform to an analog stimulus signal; applying the analog stimulus signal to a first terminal of the at least one MTJ DUT at reception of a trigger timing signal; generating time traces based on the trigger timing signal; storing the timing traces and a voltage amplitude of the stimulus waveform to a response memory; generating a response signal at a second terminal of the MTJ DUT and across a termination resistor as the analog stimulus signal is transferred through the MTJ DUT; recording and converting the response signal to a digitized response signal indicating its voltage amplitude; storing the voltage amplitude of the 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method for evaluating electrical characteristics of at least one magnetic tunnel junction (MTJ) device under test (DUT) comprising the steps of: receiving tester configuration instructions, test pattern data, and tester operation data from a tester controller; retaining the tester configuration instructions, the test pattern data, and the tester operation data in a non-transitory stimulus memory; configuring a configurable function circuit for performing a designated test evaluation and analysis function based on the tester configuration instructions; generating a stimulus waveform based on the tester configuration instructions, the tester operation data, and the test pattern data; converting the stimulus waveform to an analog stimulus signal; transferring the analog stimulus signal to a first terminal of the at least one MTJ DUT at reception of a trigger timing signal; generating time traces based on the trigger timing signal; storing the timing traces and a voltage amplitude of the stimulus waveform to a non-transitory response memory; attenuating the analog stimulus signal as the analog stimulus signal is transferred through the MTJ DUT such that a response signal is developed at a second terminal of the MTJ DUT and across a termination resistor; recording and 

Claims 2-11, 13-16 and claims 18-20 depend from respective claims 1, 12 and 17; hence, are also allowed since dependent claims inherit the limitations of the independent claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20190178937 A1 is directed to a test interface that is configured to provide test mode configuration instructions for configuring a test device and is a good teaching reference.

US 20170269147 A1 is directed to a method for receiving test configuration instructions for configuring a test device and test data for testing a device under test and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112